Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Drawings and Specification

The amendments to the drawings and specification filed on March 25, 2022 have been accepted.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 3-6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In regards to claim 3, 4, 5 and 6, each of the claims recite in lines 1-2 “used in the communication system according to claim 1”. The word “the” in front of the limitation(s) “communication system” means that the limitation(s) was/were previously defined in the claims. However, the limitation(s) was/were not previously defined. For this reason, the limitation(s) lack of antecedent basis and the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “used in [[the]] a communication system according to claim 1”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takamizo et al. (JP-2018078511A) in view of Pierce et al. (US-7,516,250).

In regards to claim 1, Takamizo teaches a communication system comprising a plurality of hot water systems and a management server [fig. 1 elements B and S, par. 0020 L. 3-7, par. 0021 L. 1-3]. Takamizo further teaches that the plurality of hot water systems each comprises a hot water facility configured by one or more machines and a relay device [see fig. 1 elements B (facility), 10 (machine) and 20 (relay device), par. 0020 L. 3-5, par. 0021 L. 1-3]. Also, Takamizo teaches that the relay device of each facility is a machine communicating with the corresponding hot water facility and connectable to a communication network [see fig. 1 element 20 and N, par. 0025 L. 1-3]. Takamizo further teaches that the management server communicates with the relay device of each facility via the communication network [fig. 1 elements B, N, S and 20, par. 0025 L. 1-3, par. 0027 L. 1-3]. Furthermore, Takamizo teaches that at least one of the one or more machines of each of the hot water facilities and the relay device of each of the hot water facilities are configured as identification target machines of the corresponding hot water system each having individual identification information [par. 0024 L. 1-3, par. 0025 L. 7-12, par. 0032]. Also, Takamizo teaches that the management server is configured to store, for each of the hot water systems, information about the corresponding hot water system transmitted from the relay device of the corresponding hot water facility via the communication network together with the individual identification information of the relay device of the corresponding hot water facility, on the basis of the individual identification information of the relay device of the corresponding hot water facility [par. 0022 L. 7-10, par. 0023, par. 0025 L. 13-16, par. 0038]. Furthermore, Takamizo teaches that the management server is configured to store, for each of the hot water systems, individual identification information of the identification target machines of the corresponding hot water facility transmitted from the relay device of the corresponding hot water facility via the communication network [par. 0032 L. 10-13, par. 0038 L. 1-4]. Takamizo further teaches that the management server is configured to receive individual identification information of a plurality of identification target machines of a first hot water system of the plurality of hot water systems from the relay device of the hot water facility of the first hot water system, and to collate the received individual identification information of the plurality of identification target machines of the first hot water system with stored individual identification information of the first hot water system [par. 0041 L. 1-5, par. 0046 L. 1-4]. Also, Takamizo teaches if at least one piece of the received individual identification information of the plurality of identification target machines of the first hot water system matches the stored individual identification information of the first hot water system as a result of the collation, and if at least one piece of the received individual identification information of the plurality of identification target machines of the first hot water system is different than the stored individual identification information of the first hot water system, the management server assigns/selects identification information for the at least one piece of the received individual identification information that is different than the stored individual identification information of the first hot water system [par. 0046 L. 4-15]. This teaching means that the manger server is configured to select individual identification information, that is not included in the received individual identification information of the plurality of identification target machines of the first hot water system and to update, with the selected individual identification information, the received individual identification information of the plurality of identification target machines of the first hot water system.
Takamizo does not teach that the manager server selects the individual identification information from all the stored individual identification information of the first hot water system.
On the other hand, Pierce teaches when a new component replaces a previously installed component on a system, a server collates received individual identification information of the new component with all the stored individual identification information of the system, and if the server recognizes that the new component is a replacement for the previous installed component, the server assigns the individual identification information of the previous installed component to the new component [col. 10 L. 10-17, L. 38-42, L. 46-52 and L. 62-67, col. 11 L. 1-3]. This teaching means that the server selects the individual identification information from all the stored individual identification information of the system.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Pierce’s teachings of assigning to the component the identification information of the component that was replaced in the system taught by Takamizo because it will reduce the complexity of the system as a result of assigning the same identification information of an old component to a new component that replaced the old component.
The combination of Takamizo and Pierce further teaches that the management server is configured to transmit the updated individual identification information to the relay device of the hot water facility of the first hot water system in order to add individual identification information to an identification target machine of the first hot water system co1Tesponding to missing individual identification information [see Takamizo par. 0046 L. 11-18].


In regards to claim 3, Takamizo, as shown in the rejection of claim 1 above, teaches the claimed management server.

In regards to claim 4, Takamizo, as shown in the rejection of claim 1 above, teaches the claimed hot water system.

In regards to claim 5, Takamizo, as shown in the rejection of claim 1 above, teaches the claimed hot water facility.

In regards to claim 6, Takamizo, as shown in the rejection of claim 1 above, teaches the claimed relay device.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685